Name: Council Directive 86/360/EEC of 24 July 1986 amending Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  Europe;  technology and technical regulations
 Date Published: 1986-08-05

 Avis juridique important|31986L0360Council Directive 86/360/EEC of 24 July 1986 amending Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles Official Journal L 217 , 05/08/1986 P. 0019 - 0020 Finnish special edition: Chapter 7 Volume 3 P. 0140 Swedish special edition: Chapter 7 Volume 3 P. 0140 *****COUNCIL DIRECTIVE of 24 July 1986 amending Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles (86/360/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Directive 85/3/EEC (3) provides that the weight per driving axle of five or six-axle combined vehicles circulating in international traffic between Member States should be fixed as soon as possible; Whereas the state of certain portions of the road network in Ireland and the United Kingdom does not make it possible at the present stage to apply all the provisions of that Directive; whereas the application of some of these provisions in those Member States should therefore be temporarily deferred under arrangements to be laid down by the Council by the end of June 1988 at the latest; whereas it is not possible to lay down those arrangements in this Directive; whereas in view of the need for substantial improvements to the relevant portions of the road networks which will take some years to complete, the conditions referred to in Article 75 (3) of the Treaty are at present fulfilled in those Member States and are expected to remain so when the Council takes its Decision; whereas in consequence that Decision will then be adopted unanimously, HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive 85/3/EEC is hereby amended as follows: 1. Article 7 shall be replaced by the following: 'Article 7 After consulting the Commission, Member States shall take the measures necessary to comply with this Directive: - as from 1 July 1986 as regards application of all provisions other than Article 4 and Annex II, as well as point 3.4 of Annex I, - as from 1 January 1990 as regards the application of Article 4 and Annex II, - as from 1 January 1992 as regards the application of point 3.4 of Annex I, Member States shall inform the Commission of the measures they take to implement this Directive.'; 2. the following two paragraphs shall be added to Article 8: '3. The provisions of Article 3 as regards the standard referred to in point 3.4 of Annex I shall temporarily not apply to Ireland and the United Kingdom. However, these two Member States shall apply Article 3 to the combined vehicles referred to in point 2.2 of Annex I where the weight per driving axle does not exceed 10,5 tonnes. 4. Before the end of 1987, the Commission shall submit to the Council a report on the development of the circumstances which have justified the derogation referred to in paragraph 3. This report shall be accompanied by a proposal concerning: (i) the duration of the derogation, and (ii) the procedure for periodic reviews of the circumstances justifying continuation of the derogation. The Council shall decide on this proposal by 30 June 1988, in accordance with the procedures laid down in the Treaty.'; 3. the following point shall be inserted in Annex I: 1.2.3 // '3.4. // Driving axle of vehicles referred to in point 2.2 // 11,5 tonnes.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 24 July 1986. For the Council The President A. CLARK (1) OJ No C 124, 17. 12. 1971, p. 63; OJ No C 144, 15. 6. 1981, p. 80. (2) OJ No C 61, 10. 6. 1972, p. 5; OJ No C 113, 7. 5. 1980, p. 14. (3) OJ No L 2, 3. 1. 1985, p. 14.